

Exhibit 10.25


TRANSITION AGREEMENT, WAIVER & RELEASE
(AN AMENDMENT TO THE EMPLOYMENT AGREEMENT)


In consideration for the mutual promises in this Transition Agreement, Waiver
and Release (“Agreement”), Fidelity National Information Services, Inc., on
behalf of itself and each of its affiliates (“Company”), and Michael P. Oates
(“Employee”) agree as follows. This Agreement is intended to amend the
Employment Agreement between the parties dated October 1, 2009, as amended on
February 8, 2012, January 29, 2013 and February 23, 2016 (as amended, the
“Employment Agreement”). To the extent there is a conflict between the terms of
this Agreement and the terms of the Employment Agreement, the terms of this
Agreement shall control. Any term of the Employment Agreement not addressed
herein shall remain in effect.
1.    Term. On February 1, 2018 (the “Transition Date”), the Employee will cease
to serve as Chief Administrative Officer and Corporate Secretary of the Company,
but will retain the role of Executive Vice President until the later of May 1,
2018 or a date mutually agreed upon by the Chief Executive Officer (“CEO”) and
the Employee (such date to be the “Termination Date”). On the Termination Date,
the Employee’s employment with the Company will terminate without further action
of the parties. Between the Transition Date and the Termination Date, Employee
will work to transition the duties of the Corporate Secretary to the person
designated by the CEO. Employee hereby waives, and the Company also hereby
waives on behalf of itself and its affiliates, any notice of termination
requirement set forth in the Employment Agreement.
2.    Compensation. From the Transition Date through the Termination Date, the
Company shall continue Employee’s base salary ($650,000) and annual bonus
opportunity (135%) at the levels in place as of the execution of this Agreement.
Employee will not, however, be eligible for an annual equity grant in 2018.
3.    Nature of Termination. The Company and the Employee agree that the
material diminution in Employee’s managerial authority, duties and
responsibilities associated with eliminating the duties and responsibilities of
the Chief Administrative Officer constitutes Good Reason for termination of the
Employment Agreement by the Employee under Section 8(f) of the Employment
Agreement. As such, the parties acknowledge that the Employee is entitled to all
payments and benefits listed uner Section 9(a) of the Employment Agreement. At
the request of the Company, the Employee agrees to defer payment of the amounts
due until on or after the Termination Dates, as describe below.
4.    Severance Amount. Per the Employment Agreement and as consideration for
Employee entering into this Agreement, Company will pay Employee the following
amounts which, together, shall be considered the “Severance Amount.” Employee
agrees that the Severance Amount satisfies all of the Company’s obligations to
him under the Employment Agreement. The following payments shall be subject to
applicable tax related payroll deductions and to Section 23 below:




-1-



--------------------------------------------------------------------------------




a)
Within five (5) business days after the Date of Termination, the Company shall
pay the Employee all Accrued Obligations, as defined in Section 9(a) of the
Employment Agreement;

b)
On or before March 15, 2019, the Company shall pay Employee a pro-rated annual
bonus for 2018, calculated in the manner provided in Section 9(a) of the
Employment Agreement;

c)
Within thirty (30) days after the Date of Termination, the Company shall pay the
Employee a gross lump sum amount of $3,985,150, which is equal to 200% of the
sum of (i) Employee’s current base salary ($650,000) and (ii) Employee’s highest
bonus in the previous three years ($1,342,575 for the 2017 bonus);

d)
Within thirty (30) days after the Termination Date, Company shall pay Employee a
lump sum cash payment equal to thirty-six monthly life insurance premiums based
on the monthly premiums that would be due assuming that Employee converted the
Company's group life insurance coverage that was in effect on the Date of
Termination into an individual policy;

e)
Within thirty (30) days after the Termination Date, Company shall pay Employee a
lump sum cash payment equal to thirty-six monthly medical and dental COBRA
premiums based on the level of coverage in effect for Employee (i.e., family
coverage) on the Date of Termination;

f)
As long as Employee pays the full monthly premiums for COBRA coverage, Company
shall provide Employee and, as applicable, Employee's eligible dependents, with
continued medical and dental coverage, on the same basis as provided to
Company's active executives until the earlier of: (i) eighteen monthsafter the
Date of Termination; or (ii) the date Employee is first eligible for medical and
dental coverage (without pre-existing condition limitations) with a subsequent
employer; and,

g)
All stock options, restricted stock and other equity-based incentive awards
granted by Company that are outstanding but not vested as of the Date of
Termination shall become immediately vested and/or payable, as the case may be
on the Date of Termination and Employee’s termination shall be treated as a
retirement for purposes of the Omnibus Incentive Plan and applicable Grant
Agreements.

5.    The Employee affirms that payment of the Severance Amount, as detailed
above, will satisfy all compensation, wages, bonuses and/or benefits to which
Employee is entitled by virtue of his Employment Agreement or otherwise.
6.    In consideration for the benefits provided herein, the Employee agrees
that the non-competition and non-solicitation obligations set forth in Section
12 of the Employment Agreement will be amended as set forth below:




-2-



--------------------------------------------------------------------------------






a)
Section 12(a) will remain in effect through the Termination Date.



b)
Section 12(b) will take effect on the Termination Date and shall be amended as
follows:

“(b) After Employment Term. The parties acknowledge that Employee will acquire
substantial knowledge and information concerning the business of Company and its
affiliates as a result of employment. The parties further acknowledge that the
scope of business in which Company and its affiliates are engaged as of the
Effective Date is international and very competitive and one in which few
companies can successfully compete. Competition by Employee in that business
after the Employment Term would severely injure Company and its affiliates.
In this paragraph 12(b),
(i)
"Competitive Business" shall mean any firm or business that directly competes
with the Company or its affiliates in their principal products and markets;

(ii)
"Restricted Territory" shall mean any country in which Company or its affiliates
conducted business in the twelve months prior to the Termination Date in
relation to which Employee had material responsibilities (including but not
limited to managerial responsibilities);

(iii)
"Customer" shall mean any business or person for which Company or its affiliates
provided products or services during the two (2) year period prior to the
Termination Date; and

(iv)
"Prospective Customer" shall mean any business or person from which Company or
its affiliates actively solicited business within the twelve (12) month period
prior to the Termination Date.

For a period of one (1) year after the Termination Date, Employee agrees that,
in the Restricted Territory, Employee will not, directly or indirectly; (i)
become an employee, consultant, advisor, principal, partner or substantial
shareholder of any Competitive Business; (ii) become an employee, consultant,
advisor, principal, partner or substantial shareholder of any Customer or
Prospective Customer; or (iii) solicit or accept any business that directly
competes with Company or its affiliates in their principal products and markets
from any Customer or Prospective Customer. In addition, for a period of one (1)
year after the Termination Date, Employee agrees not to, directly or indirectly,
on behalf of himself or any Competitive Business, hire or solicit for
employment, partnership or engagement as an independent




-3-



--------------------------------------------------------------------------------




contractor any person who, as of the Termination Date, was an employee of
Company or any affiliate.
Employee expressly acknowledges and agrees with the reasonableness of the
post-employment restrictions set forth in Paragraphs 11 and 12 and acknowledges
and agrees not to contest their enforcement in a court of competent jurisdiction
on such grounds. Employee agrees that Company's remedy at law for a breach of
Paragraphs 11 or 12 would be inadequate and that for a breach of these covenants
Company will, in addition to other remedies provided for in this Agreement or by
law, be entitled to an injunction, restraining order or other equitable relief
prohibiting Employee from committing or continuing to commit any such breach.
If a court of competent jurisdiction determines that any of the restrictions in
this Paragraph 12 are overbroad. Employee agrees to modification of the affected
restriction(s) to permit enforcement to the maximum extent allowed by law."
c)
Paragraph 12(c) shall be deleted.

7.    The “Effective Date” of this Agreement shall be the later of the date the
Agreement is executed by the Company or the eighth (8th) day after Employee has
executed and returned it to the Company.
8.    Employee (on Employee’s own behalf and on behalf of Employee’s agents,
assigns, heirs, executors, and administrators) hereby releases and discharges
Company, its parent corporations, affiliates, subsidiaries, owners, officers,
directors, attorneys, agents, successors and assigns (collectively, “Company
Released Parties”) from any claim, demand, action, or cause of action, known or
unknown, which arose at any time up to the date Employee signs this Agreement
relating to, arising out of, or in any way connected with the Employee’s
employment with the Company or the ending of that employment (collectively,
“Released Claims”), and waives all rights relating to, arising out of, or in any
way connected with any Released Claim, including, without limitation, any claim,
demand, action, cause of action or right based on but not limited to: (a) the
Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.; (b) the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq;
(c) the Civil Rights Act of 1866, as reenacted, 42 U.S. C. Section 1981; (d) the
Family and Medical Leave Act, 29 U.S.C. Section 2601, et seq.; (e) Title VII of
the Civil Rights Act of 1964, 42 U.S.C. Section 2000e, et seq., as amended; (f)
the Employee Retirement Income Security Act, 29 U.S.C. §1001, et seq., as
amended; (g) the Older Workers Benefit Protection Act (“OWBPA”), as amended; (h)
a civil rights act of any state, including the Florida Civil Rights Act of 1992,
Chapter 760, Fla. Stat., as amended; (i) the Fair Labor Standards Act of 1938
(“FLSA”), as amended, 29 U.S.C. § 201, et seq., or any other wage law; (j) any
existing employment agreement (including any claim to any payment or other
benefit provided for in Section 9 (a) or (c) of the Employment Agreement) or
potential entitlement under any Company program or plan; and (k) any duty or
other employment-related obligation arising under the law of contract, tort or
from any other type of statute, law or public policy including, but not limited
to, section 440.205 of the Florida Statutes. This is intended to be as complete
a




-4-



--------------------------------------------------------------------------------




waiver as possible of all claims against any of the Company Released Parties
through the date Employee signs this Agreement except as set forth herein. This
waiver is effective only as to those claims that may properly be waived in this
manner and does not apply to any claim for a breach of this Agreement.
Nothing in this Agreement shall be construed to prevent Employee from filing a
charge or complaint, including a challenge to the validity of this Agreement,
with the Equal Employment Opportunity Commission, or any similar state or local
agency, or from participating in or cooperating with any investigation conducted
by the Equal Employment Commission or similar agency. Employee waives the right
to monetary damages or other individual legal or equitable relief awarded in
relation to any such charge against the Company. Employee agrees that, prior to
payment or vesting of amounts due under Section 4 above, he will, at the
Company’s request, provide an update of the waiver in this Section 8 effective
through the date of payment or vesting.
9.    With respect to Released Claims, Employee waives the right to money
damages or other legal or equitable relief awarded by a governmental agency or
court related to any claim filed against the Company or any Company Released
Party. Employee further agrees, with respect to Released Claims, to withdraw any
charge or claim for damages that have or may have been filed before any local,
state or federal agency relating in any way to the Company or a Company Released
Party, except as to any claim for unemployment compensation, workers’
compensation or other related benefits. Further, nothing in this Agreement will
be deemed to waive any rights or claims that Employee may have against the
Company or its affiliates with respect to this Agreement or to any vested
welfare or retirement plan benefits that Employee may have in connection with
his employment by the Company or its affiliates. In addition, the Company agrees
to indemnify Employee in the manner provided in, and in accordnance with Article
Five of the Company’s Bylaws for any actions taken, or failures to act by the
Employee as a Corporate Executive Vice President or as an officer or director of
any affiliate of the Company, on or prior to the Termination Date.
Notwithstanding Section 8 above, the Employee does not waive under this
Agreement any existing right that he has to be indemnified by the Company or any
of its affiliates
10.    Employee agrees to keep the terms of this Agreement confidential and will
not disclose any information concerning it to anyone except Employee’s spouse,
tax advisor, legal counsel, or anyone required by law to know the contents of
the Agreement, provided that Employee first secures that person’s agreement to
comply with this confidentiality covenant and not disclose further any
information concerning the Agreement. Notwithstanding the foregoing, Employee
will be permitted to disclose this Agreement in connection with any proceeding
seeking to enforce the terms hereof. Further, Employee will be permitted to
disclose his continuing obligations to the Company in connection with him
seeking future employment or other services relationships.
11.    Representations and Warranties. 
a)    Employee affirms that Employee has complied with the provisions of his
Employment Agreement and Company policy with respect to Confidential Information
of Company or its affiliates.




-5-



--------------------------------------------------------------------------------




b)    The Company represents and warrants that: (i) the execution, delivery and
performance by the Company of this Agreement are within its corporate powers,
(ii) this Agreement has been duly authorized, as necessary, by the Compensation
Committee of the Board of Directors and (iii) this Agreement has been duly
executed and delivered by the Company and is its legal, valid and binding
obligation, enforceable against the Company in accordance with its terms.
12.    This Agreement sets forth the complete agreement between the parties
relating to the compensation, wages, bonuses, leaves, commissions, and/or
benefits to which Employee is entitled by execution of the Employment Agreement
(as amended).
13.    All terms utilized in this Agreement and not defined herein have the
meaning given to them by the Employment Agreement. Employee acknowledges and
agrees that, in signing this Agreement, Employee does not rely and has not
relied upon any representations or statements by the Company or its
representative with regard to the subject matter, basis, or effect of this
Agreement that are not specifically set forth in this Agreement or the
Employment Agreement.
14.    This Agreement shall not be construed as an admission of liability or
wrong‑doing by either party, but is entered into in an effort to sever the
parties’ employment relationship on an amicable basis.
15.    This Agreement shall be interpreted, construed, and governed by the laws
of the State of Florida, regardless of its place of execution or performance,
without regard to internal principles relating to conflict of laws. The parties
agree that any cause of action arising between the parties regarding this
Agreement shall be brought only in a state or federal court of competent
jurisdiction in the State of Florida.
16.    The Company and Employee have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Company and Employee and no presumption or burden of proof shall arise
favoring or disfavoring either the Company or Employee by virtue of the
authorship of any of the provisions of this Agreement.
17.    If there is a conflict between this Agreement and any present or future
law, the part that is affected shall be curtailed only to the extent necessary
to bring it within the requirements of that law.
18.    EMPLOYEE IS ADVISED AND UNDERSTANDS THAT EMPLOYEE HAS UP TO TWENTY ONE
(21) CALENDAR DAYS TO CONSIDER THIS SEVERANCE AGREEMENT AND RELEASE.  EMPLOYEE
ALSO IS ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS SEVERANCE
AGREEMENT AND RELEASE. EMPLOYEE MAY REVOKE THIS SEVERANCE AGREEMENT AND RELEASE
FOR A PERIOD OF SEVEN (7) CALENDAR DAYS FOLLOWING THE DAY EMPLOYEE SIGNS THIS
AGREEMENT BY PROVIDING A WRITTEN REVOCATION TO:


Marc Mayo




-6-



--------------------------------------------------------------------------------




Chief Legal Officer
601 Riverside Avenue
Jacksonville, FL 32204
Marc.mayo@fisglobal.com


WHICH STATES, "I HEREBY REVOKE MY ACCEPTANCE OF OUR SEVERANCE AGREEMENT AND
RELEASE." THE REVOCATION MUST BE PERSONALLY DELIVERED, MAILED, SENT VIA
OVERNIGHT COURIER OR FAXED TO THE ABOVE INDIVIDUAL AT THE ABOVE ADDRESS OR FAX
NUMBER. IF MAILED, IT MUST BE POSTMARKED WITHIN SEVEN (7) CALENDAR DAYS AFTER
EMPLOYEE SIGNED THIS SEVERANCE AGREEMENT AND RELEASE.
19.    Assignment, Amendment.  Save where otherwise stated herein, neither party
may assign any of its rights or obligations under this letter agreement, unless
the other party expressly agrees in writing to such assignment.  No amendment of
this Agreement will be effective unless the same is in writing and signed by the
Company and Employee. 
20.    Addresses.  All notices and other communications provided for hereunder
will be in writing and sent by courier or email, if to the Chief Legal Officer
of the Company, at the address set forth above (always with a copy by email to
Marc.Mayo@FISGlobal.com), and if to Employee, at his address at 4404 McGirts
Blvd, Jacksonville, FL 32210, or, as to either party, at such other address as
is designated by such party in a written notice to the other party.  All such
notices and other communications will be deemed delivered, when couriered, one
business day after delivery to the courier service.
21.    Counterparts.  This Agreement may be executed in any number of
counterparts, all of which, taken together, shall constitute one and the same
agreement and any party may enter into this Agreement by executing a
counterpart. Transmission by fax or email of an executed counterpart of this
Agreement shall be deemed to constitute due and sufficient delivery of such
counterpart.
22.    Severability.  If any provision hereof is found by a court to be invalid
or unenforceable, to the fullest extent permitted by applicable law, the Company
and Employee agree that such invalidity or unenforceability will not impair the
validity or enforceability of any other provision hereof. 
23.    Section 409A. The payments under this Agreement are intended to comply
with or be exempt from the requirements of Section 409A of the Internal Revenue
Code (“Section 409A”). To the extent that any payment under this Agreement is
subject to the requirements of Section 409A, then, with respect to such payment,
this Agreement will be interpreted to the maximum extent permitted by law in a
manner to comply with the requirements of Section 409A. Notwithstanding any
other provision of this Agreement, payments under this Agreement that are
subject to the requirements of Section 409A may only be provided upon an event
and in a manner that complies with Section 409A. Section 25(b) of the Employment
Agreement (including the provision requiring that certain payments to “specified
employees” be delayed six months) is expressly incorporated into this Agreement.




-7-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each party has signed this Severance Agreement and Release
on the date shown next to its signature below.


[signature page follows]






-8-



--------------------------------------------------------------------------------








 
 
FIDELITY NATIONAL INFORMATION SERVICES, INC.
 
Date:
February 2, 2018
By:  
/s/  Gary A. Norcross
 
 
 
Gary A. Norcross
 
 
 
Chief Executive Officer
 
 
 
 
Date:
February 2, 2018
 
Michael P. Oates
 
 
 
/s/  Michael P. Oates
 
 
 
 











-9-

